 

Exhibit 10.3

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT, dated             , is made by and between Cherokee Inc., a
Delaware corporation, hereinafter referred to as the “Company,” and
            , an Employee, Consultant or Independent Director of the Company, or
a Subsidiary of the Company, hereinafter referred to as “Optionee.”

 

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its Common Stock, par value $0.02 per share; and

 

WHEREAS, the Company wishes to carry out The 2003 Incentive Award Plan of
Cherokee Inc. (the “Plan”) (the terms of which are hereby incorporated by
reference and made a part of this Agreement);

 

WHEREAS, the Committee appointed to administer the Plan has determined that it
would be to the advantage and best interest of the Company and its stockholders
to grant the Non-Qualified Stock Option (the “Option”) provided for herein to
the Optionee as an inducement to enter into or remain in the service of the
Company or its Subsidiaries and as an incentive for increased efforts during
such service, and has advised the Company thereof and instructed the undersigned
officer to issue said Option; and

 

WHEREAS, all capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I.

 

GRANT OF OPTION

 

1.1 Grant of Option. For good and valuable consideration, effective as of
             (the “Date of Grant”), the Company irrevocably grants to the
Optionee the option to purchase any part or all of an aggregate of             
shares of Common Stock, upon the terms and conditions set forth in this
Agreement.

 

1.2 Purchase Price. The purchase price of the shares of Common Stock covered by
the Option shall be              per share without commission or other charge;
provided, however, that the price per share of the shares subject to the Option
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the Date of Grant.

 

1.3 Consideration to the Company. In consideration of the granting of the Option
by the Company, the Optionee agrees to render faithful and efficient services to
the Company or any Subsidiary, with such duties and responsibilities as the
Company shall from time to time prescribe, for a period of at least one (1) year
from the Date of Grant. Nothing in the Plan or this Agreement shall confer upon
the Optionee any right to continue in the service of

 

1



--------------------------------------------------------------------------------

the Company or any Subsidiary, or as a Director of the Company, or shall
interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which are hereby expressly reserved, to discharge the Optionee at
any time for any reason whatsoever, with or without cause.

 

1.4 Adjustments in Option. The Committee (or the Board, in the case of Options
granted to an Independent Director) may make adjustments with respect to the
Option in accordance with the provisions of Section 9.3 of the Plan.

 

ARTICLE II.

 

PERIOD OF EXERCISABILITY

 

2.1 Commencement of Exercisability.

 

(a) Subject to Sections 2.3 and 4.8, the Option shall vest and become
exercisable as follows: [Insert vesting schedule].

 

(b) No portion of the Option which has not become vested and exercisable at
Termination of Employment, Termination of Consultancy or Termination of
Directorship, as applicable, shall thereafter become vested and exercisable,
except as may be otherwise provided by the Committee.

 

2.2 Duration of Exercisability. The installments provided for in Section 2.1(a)
are cumulative. Each such installment which vests and becomes exercisable
pursuant to Section 2.1 shall remain vested and exercisable until it becomes
unexercisable under Section 2.3.

 

2.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

 

(a) The expiration of ten (10) years from the Date of Grant; or

 

(b) The expiration of twelve (12) months following the date of the Optionee’s
Termination of Employment, Termination of Consultancy or Termination of
Directorship, as applicable, by reason of the Optionee’s death or permanent and
total disability; or

 

(c) The expiration of three (3) months following the date of the Optionee’s
Termination of Employment, Termination of Consultancy or Termination of
Directorship, as applicable, for any reason other than such Optionee’s death or
permanent and total disability, unless such Optionee dies within said
three-month period.

 

ARTICLE III.

 

EXERCISE OF OPTION

 

3.1 Person Eligible to Exercise. During the lifetime of the Optionee, only the
Optionee may exercise the Option or any portion thereof. After the death of the
Optionee, any exercisable portion of the Option may, prior to the time when the
Option becomes unexercisable under Section 2.3, be exercised by the Optionee’s
personal representative or by any person

 

2



--------------------------------------------------------------------------------

empowered to do so under the deceased Optionee’s will or under the then
applicable laws of descent and distribution.

 

3.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 2.3; provided, however, that each partial exercise shall be for
whole shares only.

 

3.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary or the Secretary’s office of all
of the following prior to the time when the Option or such portion thereof
becomes unexercisable under Section 2.3:

 

(a) A written notice complying with the applicable rules established by the
Committee (or the Board, in the case of Options granted to an Independent
Director) stating that the Option, or a portion thereof, is exercised. The
notice shall be signed by the Optionee or other person then entitled to exercise
the Option or such portion of the Option;

 

(b) Full cash payment to the Secretary of the Company for the shares with
respect to which the Option, or portion thereof, is exercised. However, the
Committee (or the Board, in the case of Options granted to an Independent
Director), may in its sole and absolute discretion (i) allow a delay in payment
up to thirty (30) days from the date the Option, or portion thereof, is
exercised; (ii) allow payment, in whole or in part, through the delivery of
shares of Common Stock which have been owned by the Optionee for at least six
months, duly endorsed for transfer to the Company with a Fair Market Value on
the date of delivery equal to the aggregate exercise price of the Option or
exercised portion thereof; (iii) allow payment, in whole or in part, through the
surrender of shares of Common Stock then issuable upon exercise of the Option
having a Fair Market Value on the date of Option exercise equal to the aggregate
exercise price of the Option or exercised portion thereof; (iv) allow payment,
in whole or in part, through the delivery of a notice that the Optionee has
placed a market sell order with a broker with respect to shares of Common Stock
then issuable upon exercise of the Option, and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price, provided that payment of such
proceeds is then made to the Company upon settlement of such sale; or (v) allow
payment through any combination of the consideration provided in the foregoing
subparagraphs (ii), (iii) and (iv);

 

(c) Such representations and documents as the Committee (or the Board, in the
case of Options granted to an Independent Director), in its absolute discretion,
deems necessary or advisable to effect compliance with all applicable provisions
of the Securities Act and any other federal or state securities laws or
regulations. The Committee (or the Board, in the case of Options granted to an
Independent Director) may, in its absolute discretion, also take whatever
additional actions it deems appropriate to effect such compliance including,
without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars; and

 

3



--------------------------------------------------------------------------------

 

(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 3.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.

 

3.4 Conditions to Issuance of Stock Certificates. The shares of Common Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares or issued shares which have
then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificate or certificates for shares of Common Stock purchased upon the
exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:

 

(a) The admission of such shares to listing on all stock exchanges on which such
Common Stock is then listed; and

 

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee (or the Board, in the case of Options granted to an Independent
Director) shall, in its absolute discretion, deem necessary or advisable; and

 

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee (or the Board, in the case of Options
granted to an Independent Director) shall, in its absolute discretion, determine
to be necessary or advisable; and

 

(d) The receipt by the Company of full payment for such shares, including
payment of all amounts which, under federal, state or local tax law, the Company
(or other employer corporation) is required to withhold upon exercise of the
Option; and

 

(e) The lapse of such reasonable period of time following the exercise of the
Option as the Committee (or the Board, in the case of Options granted to an
Independent Director) may from time to time establish for reasons of
administrative convenience.

 

3.5 Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
shares purchasable upon the exercise of any part of the Option unless and until
certificates representing such shares shall have been issued by the Company to
such holder.

 

ARTICLE IV.

 

OTHER PROVISIONS

 

4.1 Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret, amend
or revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Optionee, the Company and all other interested persons.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the full Board acting by a majority of its
members in office, shall conduct the general administration of the Plan and this
Agreement with respect to Options granted to Independent Directors. No member of
the Committee or the Board shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan,
this Agreement or the Option. In its absolute discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement, except with respect to matters
which under Rule 16b-3 or Section 162(m) of the Code, or any regulations or
rules issued thereunder, are required to be determined in the sole discretion of
the Committee.

 

4.2 Option Not Transferable.

 

(a) Neither the Option nor any interest or right therein or part thereof shall
be sold, pledged, assigned or transferred in any manner other than by will or
the laws of descent and distribution, unless and until the Option has been
exercised, or the shares underlying such Option have been issued, and all
restrictions applicable to such shares have lapsed. Neither the Option nor any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Optionee or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

(b) During the lifetime of the Optionee, only the Optionee may exercise the
Option (or any portion thereof). After the death of the Optionee, any
exercisable portion of an Option may, prior to the time when such portion
becomes unexercisable under the Plan or the Option Agreement, be exercised by
the Optionee’s personal representative or by any person empowered to do so under
the deceased Optionee’s will or under the then applicable laws of descent and
distribution.

 

(c) Notwithstanding the foregoing provisions of this Section 4.2, the Option may
be transferred by the Optionee, in writing and with prior written notice to the
Committee, to any one or more Permitted Transferees (as defined below), subject
to the following terms and conditions: (i) the Option, as transferred to a
Permitted Transferee, shall not be assignable or transferable by the Permitted
Transferee other than by will or the laws of descent and distribution; (ii) the
Option, as transferred to a Permitted Transferee, shall continue to be subject
to all the terms and conditions of the Option as applicable to the Optionee
(other than the ability to further transfer the Option); and (iii) the Optionee
and the Permitted Transferee shall execute any and all documents requested by
the Committee, including, without limitation documents to (A) confirm the status
of the transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal and state securities laws
and (C) evidence the transfer. For purposes of this subsection (c), “Permitted
Transferee” shall mean, with respect to the Optionee, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Optionee’s household (other than a tenant or employee), a trust in
which these

 

5



--------------------------------------------------------------------------------

persons (or the Optionee) control the management of assets, and any other entity
in which these persons (or the Optionee) own more than fifty percent (50%) of
the voting interests, or any other transferee specifically approved by the
Committee (or the Board, in the case of Options granted to an Independent
Director) after taking into account any state or federal tax or securities laws
applicable to transferable Non-Qualified Stock Options.

 

4.3 Shares to Be Reserved. The Company shall at all times during the term of the
Option reserve and keep available such number of shares of Common Stock as will
be sufficient to satisfy the requirements of this Agreement.

 

4.4 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary, and any
notice to be given to the Optionee shall be addressed to the Optionee at the
address given beneath the Optionee’s signature hereto. By a notice given
pursuant to this Section 4.4, either party may hereafter designate a different
address for notices to be given to that party. Any notice which is required to
be given to the Optionee shall, if the Optionee is then deceased, be given to
the Optionee’s personal representative if such representative has previously
informed the Company of such representative’s status and address by written
notice under this Section 4.4. Any notice shall be deemed duly given when
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

4.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

 

4.6 Stockholder Approval. The Plan will be submitted for approval by the
Company’s stockholders within twelve (12) months after the date the Plan was
initially adopted by the Board. The Option may not be exercised to any extent by
anyone prior to the time when the Plan is approved by the stockholders, and if
such approval has not been obtained by the end of said twelve-month period, the
Option shall thereupon be canceled and become null and void.

 

4.7 Construction. This Agreement shall be administered, interpreted and enforced
under the laws of the State of California without regard to conflicts of laws
thereof.

 

4.8 Conformity to Securities Laws. The Optionee acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

CHEROKEE INC.

By:

 

 

--------------------------------------------------------------------------------

   

[Name]

President and Chief Executive Officer

 

--------------------------------------------------------------------------------

Optionee

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Address

Optionee’s Social Security Number:

--------------------------------------------------------------------------------

 

7